                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


JOHN DOE,                                        )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )   Case No. 4:19 CV 300 (JMB)
                                                 )
WASHINGTON UNIVERSITY,                           )
                                                 )
            Defendant.                           )


                                MEMORANDUM AND ORDER

       On January 21, 2020, the Court granted defendant’s motion to dismiss plaintiff’s first

amended complaint for failure to state a claim for relief, pursuant to Rule 12(b)(6), Fed.R.Civ.P.

[Doc. # 67]. Plaintiff now moves under Rule 60(b) for reconsideration of that order. Defendant

has filed a response in opposition.

       I.         Background

       Plaintiff John Doe was an undergraduate student enrolled at defendant Washington

University. In April 2018, a female undergraduate student, “Jane Roe,” filed a complaint with

Washington University’s Title IX Office, alleging that plaintiff sexually assaulted her. Following

an investigation, Washington University concluded that plaintiff was guilty of sexual misconduct.

He was expelled and a notation was placed on his transcript. Plaintiff filed suit, alleging that the

University’s sexual-assault investigation procedures violated his civil rights and were improperly

motivated by anti-male gender bias. He brought claims under 42 U.S.C. § 1983, Title IX of the

Education Amendments Act of 1972, 20 U.S.C. §§ 1681 et seq., and Missouri state law. The Court
dismissed his federal law claims and declined to exercise supplemental jurisdiction over his state

law claims.

        Plaintiff now asks the Court to reconsider its ruling on his Title IX “erroneous outcome”

claim. Under the erroneous outcome theory, “the plaintiff attacks the university disciplinary

proceeding on grounds of gender bias by arguing that the plaintiff was innocent and wrongly found

to have committed an offense.” Salau v. Denton, 139 F. Supp. 3d 989, 998 (W.D. Mo. 2015)

(quoting Sahm v. Miami Univ., 110 F. Supp. 3d 774, 778 (S.D. Ohio 2015)). “Plaintiffs who claim

that an erroneous outcome was reached must allege particular facts sufficient to cast some

articulable doubt on the accuracy of the outcome of the disciplinary proceeding.” Yusuf v. Vassar

Coll., 35 F.3d 709, 715 (2d Cir. 1994). To proceed on his erroneous outcome claim, plaintiff was

required to show: (1) evidence illustrating an “articulable doubt” as to the accuracy of the outcome

of the proceeding, and (2) particular circumstances showing gender bias was a motivating factor

in the erroneous outcome.1 Rossley v. Drake Univ., 342 F. Supp. 3d 904, 924 (S.D. Iowa 2018).

After reviewing his amended complaint, the Court held that plaintiff failed to make allegations

sufficient to establish either element.




1
  To show an articulable doubt, a plaintiff may point to “particular evidentiary weaknesses behind the
finding of an offense such as a motive to lie on the part of a complainant or witnesses, particularized
strengths of the defense, or . . . particular procedural flaws affecting the proof.” Yusuf, 35 F.3d at 715. A
plaintiff may illustrate gender bias by identifying “statements by members of the disciplinary tribunal,
statements by pertinent university officials, or patterns of decision-making that also tend to show the
influence of gender.” Id. “However, allegations of a procedurally or otherwise flawed proceeding that has
led to an adverse and erroneous outcome combined with a conclusory allegation of gender discrimination
is not sufficient to survive a motion to dismiss.” Id. “A plaintiff must thus also allege particular
circumstances suggesting that gender bias was a motivating factor behind the erroneous finding.” Id.
“Wholly conclusory allegations [do not] suffice for purposes of Rule 12(b)(6).” Salau, 139 F. Supp 3d at
998.
                                                     2
         II.    Discussion

         Rule 60(b) authorizes a court “to relieve a party . . . from a final judgment [or] order” for

six enumerated reasons. Rule 60(b) “provides for extraordinary relief which may be granted only

upon an adequate showing of exceptional circumstances.” Williams v. York, 891 F.3d 701, 706

(8th Cir. 2018) (quoting Jones v. Swanson, 512 F.3d 1045, 1048 (8th Cir. 2008)). “It is not a

vehicle for simple reargument on the merits.” Broadway v. Norris, 193 F.3d 987, 990 (8th Cir.

1999).     Here, plaintiff relies on Rule 60(b)(1), which authorizes relief due to “mistake,

inadvertence, surprise, or excusable neglect,” and Rule 60(b)(6), which authorizes relief for “any

other reason that justifies relief.”

         Plaintiff does not identify any “mistake, inadvertence, surprise, or excusable neglect” in

support of his request for relief under Rule 60(b)(1). Rather, he argues that his motion gives the

Court a “chance to correct clear errors in the application of recent Title IX caselaw” before he files

an appeal. For the purposes of Rule 60(b)(1), a “mistake” must be one committed by a party, not

the Court. See Lowry v. McDonnell Douglas Corp., 211 F.3d 457-460-61 (8th Cir. 2000)

(“[R]elief under Rule 60(b)(1) for judicial error other than for judicial inadvertence is not

available.”) (internal quotation and citation omitted). Plaintiff’s disagreement with the Court’s

decision is not a basis for relief under Rule 60(b)(1).

         He fares no better with his attempt to invoke Rule 6(b)(6). Relief is available under this

provision “only where exceptional circumstances have denied the moving party a full and fair

opportunity to litigate his claim and have prevented the moving party from receiving adequate

redress.” Murphy v. Missouri Dept. of Corr., 506 U.S. 1111, 1117 (8th Cir. 2007). No such

exceptional circumstances exist in this case and plaintiff had ample opportunity to litigate his

claim. His motion merely reasserts arguments that the Court already considered and rejected.



                                                  3
       Plaintiff submitted two documents in support of his Rule 60(b) motion. One is a case that

he cited, without analysis, in his opposition to defendant’s dismissal motion. The case was

unavailable to the Court because the issuing court placed it under seal. The second document

appears to be a summary of alleged inconsistencies in witness testimonies in the Title IX

investigation. The time for submitting additional materials for the Court’s consideration has long

since expired and the Court will direct the Clerk of Court to strike them from the record.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration [Doc. # 69] is

denied.

       IT IS FURTHER ORDERED that the Clerk of Court shall strike Exhibits A and B [Docs.

# 69-2 and # 71] from the record.

       IT IS FURTHER ORDERED that plaintiff’s motions to file Exhibits A and B under seal

[Docs. # 70 and # 74] are denied as moot.




                                                     /s/ John M. Bodenhausen
                                                     JOHN M. BODENHAUSEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 19th day of March, 2020.




                                                 4
